Case 1:17-cv-07622-GBD-GWG Document 48 File 12/21 Pagelof1

    

4

/

ife
UNITED STATES DISTRICT COURT See.
SOUTHERN DISTRICT OF NEW YORK it D ok
wee eee eee eee eee x ee
CARMEN GOTTLIEB,

Plaintiff,
-against-
ORDER

AL STEWART, in his official capacity as Acting :
Secretary of Labor, : 17 Civ. 7622 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:
The status conference scheduled to occur on February 16, 2021 is hereby adjourned to March

30, 2021 at 9:45 a.m.

Dated: February 12, 2021
New York, New York
SO ORDERED.

Pesyy Bb Darek

. DANIELS
TED TATES DISTRICT JUDGE

 

 

 

 
